Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145677(56)(57)                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  ______________________________                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,                                     SC: 145677
                                                                    COA: 302945
  v                                                                 Oakland CC: 2010-232176-FC

  RONALD LEE EARL,
             Defendant-Appellant.
  ______________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his appeal brief to June 12, 2013, is GRANTED. On further order of the Chief
  Justice, the motions of Billy Hoover to (1) waive fees, costs, and multiple copy
  requirement is GRANTED, and (2) file an amicus curiae brief is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 2, 2013
                                                                               Clerk